Citation Nr: 1643691	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 10 percent prior to August 13, 2010, in excess of 30 percent from August 13, 2010 to June 20, 2016, and in excess of 70 percent thereafter for depressive disorder, not otherwise specified (NOS).

3.  Entitlement to an initial disability rating in excess of 10 percent for medial meniscus degeneration of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for medial meniscus degeneration of the right knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder acromioclavicular joint degenerative joint disease and tendinitis.



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984, as well as November 2005 to December 2006.  He also had additional service in the Army Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for entitlement to service connection for depression was granted by the RO in an April 2007 rating decision and he was assigned a 10 percent rating effective December 15, 2006.  He appealed for a higher initial rating.  A March 2011 rating decision increased his rating to 30 percent, effective August 13, 2010.  Further, a June 2016 rating decision increased the rating to 70 percent, effective June 21, 2016.  Although higher ratings have been assigned by the RO for his depression, the increased rating matter remains in appellate status as the maximum rating has not been assigned and the Veteran has not expressed satisfaction with the higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the RO issued separate May 2014 statements of the case (SOC) for the claim of service connection for sleep apnea, and the four remaining increased rating claims.  Thereafter, the Veteran submitted a July 2014 VA Form 9 in which he indicated his intent to appeal all of the issues listed in the two SOCs.  Specifically, he indicated his appeal was "In reply to SOC's of 5-23-14 (2)."  Thus, all five issues are before the Board.

In an April 2016 correspondence, the Veteran indicated he wished to revoke his power of attorney of the Puerto Rico Public Advocate for Veterans Affairs.  The Board sent a September 2016 clarification letter and the Veteran responded with an October 2016 election to proceed pro se.

Additional evidence has been received since the May 2014 SOCs, including a June 2016 VA examination.  Given the decision below resulting in a partial grant of an increased rating for depression, and a remand of all other issues on appeal, including for a supplemental statement of the case (SSOC), the Veteran is not prejudiced by the Board's decision without a waiver.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses an aspect of the depressive disorder rating claim.  The remaining claims are addressed in the remand section following the decision.


FINDING OF FACT

Prior to August 13, 2010, the Veteran's depressive disorder resulted in at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation of at least 30 percent for the Veteran's depressive disorder have been met, prior to August 13, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 34.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's depression has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  According to DC 9434, a 10 percent evaluation is warranted for depression where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for depression where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Analysis

The Board finds that the rating of 10 percent for depression prior to August 13, 2010 does not adequately represent the severity of the Veteran's depression symptoms.  Based on the evidence of record, the Board finds that at least a 30 percent schedular rating is warranted prior to August 13, 2010.

The Veteran filed a claim for depression upon separating from service in December 2006.  The VA treatment records support moderate symptoms prior to August 13, 2010, indicative of at least a 30 percent rating compared to more mild symptoms indicative of a 10 percent rating.  A January 2006 service treatment record indicated that the Veteran began reporting feelings of depression with insomnia, anxiety and adjustment disorder.  The examiner diagnosed the Veteran with major depressive disorder, single episode.  A March 2006 service record indicated the Veteran was drinking heavily and a July 2006 record indicated his mood remained neutral and low.  An August 2006 service treatment record diagnosed the Veteran with depressive disorder, NOS.  Subsequent to service, a September 2009 VA treatment record indicated he reported ongoing difficulty sleeping, depression and anxiety.

The Veteran was also afforded a VA psychiatric examination in January 2007.  The Veteran reported to the examiner that he began feeling lonely and sad while stationed in Iraq, and that he used to cry a lot.  He reported continuous and moderate symptoms of depression, as well as sleeping problems since his service in Iraq.  The examiner indicated the Veteran remained depressed, with poor sleep of only approximately three hours per night.  He also reported the Veteran suffers feelings of worthlessness due to the inability to perform his usual activities.  He indicated his depression causes impairment in family relations, work and mood and that his symptoms reflect a moderate impairment of his social, occupational, marital and interpersonal functioning.

The Board finds that at least a higher 30 percent rating is warranted, prior to August 13, 2010.  The Veteran exhibited ongoing depression, as well as symptoms of anxiety, worthlessness and significant sleep difficulties.  Therefore, the evidence of record subsequent to the Veteran's separation from service, to include the January 2007 VA examination, indicates moderate symptoms.  The evidence supports at least a 30 percent schedular disability rating from the effective date of service connection.

The Board is proceeding with this intermediary grant of benefits to the Veteran for his depression claim.  The remaining issues of ratings in excess of 30 percent from December 15, 2006 to June 20, 2016, as well as in excess of 70 percent thereafter, remain on appeal.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The remaining issues will be addressed further in the remand section.


ORDER

A schedular disability rating of at least 30 percent for depressive disorder, NOS is granted, prior to August 13, 2010, subject to the laws and regulations governing the payment of monetary awards.



REMAND

I.  Sleep Apnea

The Veteran filed a claim for entitlement to service connection for sleep apnea in August 2010 which was denied in an August 2011 rating decision.

A May 2009 VA sleep study was performed in which the Veteran exhibited significant respiratory sleep disorder while sleeping.  Subsequent to the sleep study, a July 2009 VA treatment record indicated the respiratory analysis was compatible with mild obstructive sleep apnea.  The examiner indicated the Veteran has depression and excessive daytime sleepiness as per his high score on the Epworth sleepiness scale, for which treatment should be considered.

In addition, a September 2010 statement was sent in from a soldier who served with the Veteran.  He indicated he worked with the Veteran in service and noticed that he had a sleeping problem which included snoring and disordered breathing.  He noted the sleeping problems increased to the point where he only slept two to four hours per night and during the day was often tired and sleepy.  He indicated he had to do the Veteran's work for him since the Veteran was often too tired.  Further, a November 2011 statement from the Veteran indicated his sleep apnea may be attributed to his service-connected depressive disorder or pain resulting from his knee injuries.

This medical and lay evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion exploring the etiology of the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should address both direct and secondary theories of entitlement to service connection in the opinion.


II.  Bilateral Knees

The Veteran's knees disabilities were granted in the April 2007 rating decision and he was afforded 10 percent evaluations.

Thereafter, the Veteran was afforded an October 2010 VA examination.  The examiner diagnosed the Veteran with left and right medial meniscus degeneration.  He indicated the knee symptoms include giving way, pain, stiffness, weakness, decreased speed of motion, crepitation, locking and swelling.  The examiner noted daily, severe flare-ups and decreased ambulation and standing due to pain associated with the flare-ups.  The examiner indicated range of motion testing showed flexion to 123 degrees of the left with objective evidence of painful motion.  He noted right knee flexion to 124 degrees with objective evidence of painful motion.  Extension was found normal on both knees.  The examiner indicated his knee pain affects his daily activities and has a significant effect on his usual occupation as a salesman.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court)discussed the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Upon a review of the examination conducted in October 2010, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a new VA examination is needed to fully evaluate the severity of the Veteran's service-connected knee disabilities in terms conforming to the rating schedule


III.  Left Shoulder

The Veteran's left shoulder service connection claim was granted in the April 2007 rating decision and he was afforded a 10 percent evaluation

Thereafter, the Veteran was afforded an October 2010 VA examination.  The examiner diagnosed the Veteran with left shoulder AC joint DJD and left shoulder tendinitis.  He indicated symptoms of pain, stiffness, weakness, decreased speed of motion, numbness, burning, swelling and tenderness.  He further noted the Veteran suffers severe flare-ups which occur daily and that he has decreased endurance of the shoulder.  Upon range of motion testing, the examiner indicated flexion to 130 degrees and abduction to 118 degrees.  The condition affects his daily activities and his job.

With regard to the left shoulder, joint testing was not conducted to include pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 158.  Therefore, a new VA examination is needed to fully evaluate the severity of the Veteran's service-connected left shoulder disability in terms conforming to the rating schedule.

IV.  Depression

In light of the Board's above decision, the Veteran's service-connected depression has been afforded a 30 percent rating from December 15, 2006 to June 20, 2016, and a 70 percent rating thereafter.  As noted, the Veteran was issued a May 2014 SOC.  Thereafter, the Veteran was afforded a June 2016 VA examination to determine the severity of his psychiatric disorder.

The June 2016 examiner diagnosed the Veteran with recurrent major depressive disorder, moderate to severe.  She noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated symptoms of depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty adapting to stressful circumstances and the intermittent inability to perform activities of daily living.

Subsequent to this June 2016 VA examination, no SSOC has been issued readjudicating the appeal.  Thus, a remand is necessary to ensure that due process is followed and the RO has the opportunity to fully consider the evidence submitted since the May 2014 SOC.  Although the June 2016 rating decision increased the Veteran's rating to 70 percent, a new SSOC should be issued if the claim is not granted in full.  See 38 C.F.R. § 19.37 (if the SOC/SSOC was prepared before the receipt of the additional evidence, a SSOC will be furnished to the Veteran in accordance with 38 C.F.R. § 19.31).

V.  Records

In light of the remand, any relevant ongoing VA and private treatment records should be requested.

Furthermore, the Veteran indicated to the June 2016 VA examiner that he receives disability benefits from the Social Security Administration (SSA).  On remand, VA must attempt to obtain records from that agency. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records since May 2014, as well as private treatment records.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.

2.  Contact the SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea.  The claims file must be reviewed by the examiner and any necessary tests and studies should be performed.

The examiner should specifically indicate whether the Veteran currently has sleep apnea.

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep apnea is related to the Veteran's periods of active service or otherwise had its onset during service.

In the alternative, if the Veteran's sleep apnea is not directly related to service, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include depression or pain from his bilateral knee or left shoulder disabilities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should consider and discuss the medical and lay evidence, including the September 2010 buddy statement and November 2011 Veteran's statement.  

The examination report must include a complete rationale.

4.  Also, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected bilateral knee conditions, as well as his service-connected left shoulder condition.  The claims file must be reviewed by the examiner and any necessary tests and studies should be performed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Accordingly, the examiner is asked to describe the severity, frequency, and duration of pain and any other associated symptoms, including any associated non-orthopedic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.

For the knees, the examiner should further indicate whether lateral instability and/or recurrent subluxation are present and, if so, the severity of such impairment.  The examiner should also indicate any further applicable functional impairment.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

5.  Finally, after taking any other development deemed appropriate, readjudicate the issues on appeal, including the two rating periods for the depression claim.  If any benefit sought remains denied, furnish the Veteran a SSOC and afford him an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the May 2014 SOCs.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


